Rule 497(k) Destra Mutual Funds Supplement Dated July 27, 2011 To the Following Prospectuses, Summary Prospectuses and Statements of Additional Information: Destra Investment Trust Destra Investment Trust II Destra Global L-Series Fund Destra International L-Series Fund Destra US All Cap L-Series Fund -Prospectus dated December 30, 2010, as supplemented on June 23, 2011 -Summary Prospectus dated December 30, 2010, as supplemented on June 23, 2011 for each of the funds listed above -Statement of Additional Information dated December 30, 2010, as supplemented on June 23, 2011 Destra Preferred and Income Securities Fund -Prospectus dated April 15, 2011 -Summary Prospectus dated April 15, 2011 -Statement of Additional Information dated April 15, 2011 Destra Focused Equity Fund -Prospectus dated April 15, 2011 -Summary Prospectus dated April 15, 2011 -Statement of Additional Information dated April 15, 2011 Effective July 25, 2011, Destra Advisors LLC changed its name to Destra Capital Advisors LLC and Destra Investments LLC changed its name to Destra Capital Investments LLC. Please Keep This With Your Fund’s Prospectus, Summary Prospectus and Statement of Additional Information For Future Reference
